Fourth Court of Appeals
                               San Antonio, Texas
                                   December 28, 2020

                                   No. 04-20-00569-CV

    CITY OF SAN ANTONIO BY AND THROUGH THE SAN ANTONIO WATER
                              SYSTEM,
                              Appellant

                                            v.

                            CAMPBELLTON ROAD, LTD.,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-13949
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellant’s first motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before January 27, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court